Citation Nr: 1538425	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-08 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating, in excess of 10 percent, for hemorrhoids.

2.  Entitlement to an initial compensable rating for tinea pedis, feet.

3.  Entitlement to an initial compensable rating for tinea cruris, groin.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran had active duty service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and December 2013 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  The May 2011 rating decision granted service connection for hemorrhoids, tinea pedis, feet, and tinea cruris, groin with noncompensable disability ratings effective from July 27, 2010.  The December 2013 rating decision granted an increased rating to 10 percent for hemorrhoids effective from July 27, 2010.

Although the Veteran was granted a 10 percent rating for hemorrhoids in the December 2013 rating decision, as less than the maximum available benefit for a schedular rating for hemorrhoids was awarded, the issue has been properly sent to the Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will address whether a rating in excess of 10 percent is warranted from July 27, 2010.  

A review of the Virtual VA paperless claims processing system was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for hemorrhoids currently evaluated as 10 percent disabling and tinea pedis and tinea cruris, both currently rated as noncompensable.  The Veteran contends that his disabilities are worse than his currently assigned ratings.  The most recent VA examination regarding his disabilities was afforded in May 2011.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, new VA examinations are warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Records indicate that the Veteran is currently diagnosed with hypertension associated with a heart issue.  The Veteran's service records, including his February 1966 induction examination and a June 1966 service treatment report indicated that the Veteran registered higher than normal blood pressures of 138/80 and 134/84, respectively, during his active duty service.  No VA examination has been provided to determine the etiology of the Veteran's hypertension.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA or private treatment records identified by the Veteran that have not been associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected hemorrhoids.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.  The examiner should also determine if the Veteran's hemorrhoids are large, thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences or with persistent bleeding and with secondary anemia, or with fissures.

3.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected tinea pedis and tenia cruris.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.  The examiner should determine the percentage of the Veteran's body covered by each skin disorder as well as whether the Veteran is taking immunosuppressive drugs and the amount of time the Veteran has been taking the drugs.

4.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his hypertension and whether any identified disorder began during active service or is related to any incident of service  

(a).  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

(b).  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the in-service blood pressure readings, including those in the February 1966 induction examination report and those in the June 1966 in-service treatment record.  The examiner should also note any diagnosis of hypertension noted in the Veteran VAMC treatment records.  

(c).  All indicated testing must be accomplished.  The examiner must consider the Veteran's lay testimony and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran.

(d).  For any diagnosed hypertension, the examiner must specifically opine whether that disability (1) began during service, or (2) is related to any incident of service.

(e)  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

(f).  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

5.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  The RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




